DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “comprising” in line 2.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a numeral number for a processor as recited in claim 3 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fengler et al U.S 2016/0100763 in view of Misener U.S 2014/0188133.
Claim 1:  Fengler et al disclose a surgical system as best seen in fig. 1 comprising :a light source 11; a sensor (item 14-a controller is configured to determine from sensor signals with different light source, see paragraphs 11, 12)  for detecting light; a surgical device (an endoscope 12) including an elongate shaft having a distal part (as seen in fig. 1) positionable at a surgical working site within a body cavity, a first optical pathway 17 for transmitting light from the light source to a distal part of the elongate shaft and onto tissue within the body cavity, and a second optical pathway (figures 1, 3a, see paragraphs 34) for receiving light from tissue within the body cavity and transmitting the received light to the sensor; but is silent regarding a surgical drape includes an optically transmissive portion.  Misener, in the same field of endeavor, namely an integrated  catheter is placed within a patient’s vasulature. Misener teach a surgical drape includes an optically transmissive portion (see figures 20a-32, see 
Claim 2:  Misener teaches wherein the drape (see paragraphs 4, 142, 143) is positionable between the surgical device and assembly including the light source and sensor.
	Claims 3-4:  Fengler et al in view of Misener disclose the claimed invention except for a processor configured to analyze signals to determine tissue information or the tissue information is tissue differentiation information, tissue type information, tissue density information, tissue pathology information, or information indicating inflammation, ischemia, or blood vessel presence (via transmittance loss, hemoglobin detection, or blood flow detection).  However, Fengler et al disclose a processor 15 (it is noted that  a controller 14 can also process the acquired visible and NIR images for display on a monitor 15 connected to the controller 14, for example, by a cable 19. Images can be acquired in real time at selectable frame rates, see paragraph 34).  However, it is well known to have the device includes a processor configured to analyze signals to determine tissue information or he tissue information is tissue differentiation information, tissue type information, tissue density information, tissue pathology information, or information indicating inflammation, ischemia, or blood vessel presence (via transmittance loss, hemoglobin detection, or blood flow detection in order to determine the types of tissue information so that the Fengler in view of Misener would too have this advantage. (it is an evidence in the same filed of 
 
Claim 5:  Fengler et al disclose wherein at least the first or second optical pathway includes optical fibers (see figures 1, 3a, paragraph 34).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6:  The prior arts fail to disclose or reasonably suggest the claimed a first or a second optical fibers are removably positioned on a surgical instrument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771